UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-7448


AJARON GAMBLE,

                 Petitioner – Appellant,

          v.

WARDEN, LEE CORRECTIONAL INSTITUTION,

                 Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Henry F. Floyd, District Judge.
(3:07-cv-04049-HFF)


Submitted:   December 9, 2010              Decided:   December 30, 2010


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Christopher Mills, Columbia, South Carolina, for Appellant.
James Anthony Mabry, Assistant Attorney General, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ajaron      Gamble    seeks       to    appeal       the   district     court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                      The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                       28 U.S.C. § 2253(c)(1) (2006).

A    certificate        of     appealability           will     not       issue     absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                    When the district court denies

relief    on    the     merits,     a     prisoner      satisfies         this    standard    by

demonstrating         that     reasonable         jurists       would       find     that    the

district       court’s       assessment      of       the    constitutional         claims    is

debatable      or     wrong.        Slack    v.       McDaniel,       529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at   484-85.          We     have   independently            reviewed       the    record    and

conclude       that     Gamble      has    not        made    the    requisite       showing. *

Accordingly, we deny a certificate of appealability and dismiss

      *
       Although Gamble correctly asserts that his petition was
timely filed, he does not state a debatable claim of the denial
of his Sixth Amendment right to effective counsel.



                                              2
the appeal.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3